DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-11 and 13-16 are currently under examination. Claim 12 has been cancelled. 
Allowable Subject Matter
Claims 1-11 and 13-16 are allowed.
The closest prior art is Zhou et al. (J. Molecular Catalysis A: Chemical 116(1997), 329-333), and Riisager et al. (US 2011/0065950 A1).
Zhou et al. teach a process to form ester compounds comprising reacting a reaction mixture of PhCH(Me)OH or n-PrC(Me)2OH (applicant’s 1st alcohol), a Pd compound such as Pd2(dba)3, a phosphine ligand Ph3P, carbon monoxide and ethanol (applicant’s 2nd alcohol) at 140 0C to produce n and iso-ester compounds as shown below (Abstract and pages 329-333):

    PNG
    media_image1.png
    413
    744
    media_image1.png
    Greyscale
 
Riisager et al. teach a process for alkoxycarbonylation reaction catalyzed by a catalyst comprising a palladium precursor including Pd(acac)2 and Pd2(dba)3, and a phosphine ligand selected triphenyl phosphine and bidentate phosphine ligand formula (II):

    PNG
    media_image2.png
    380
    377
    media_image2.png
    Greyscale

However, none of Zhou et al., Riisager et al. and any prior arts of the record specifically teaches or suggests a process for forming an ester mixture product having n- and iso-ester components in the presence of ligand of formula (I)  as per applicant claims 1, 8 and 16. Therefore, the claims 1, 8 and 16 are allowable. As such, the dependent claims 2-7, 9-11 and 13-15 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1732